Exhibit 32.1

CERTIFICATION PURSUANT TO
18 U.S.C. SECTION 1350,
AS ADOPTED PURSUANT TO SECTION 906
OF THE SARBANES-OXLEY ACT OF 2002

In connection with the quarterly report of E-Qure Corp. (the "Company") on Form
10-Q for the period ended June 30, 2016 (the "Report"), as filed with the
Securities and Exchange Commission on the date hereof, I, Ohad Goren, CEO of the
Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to
Section 906 of the Sarbanes-Oxley Act of 2002, that:

1. The Report fully complies with the requirements of section 13(a) or 15(d) of
the Securities Exchange Act of 1934, as amended; and
2. The information contained in the Report fairly presents, in all material
respects, the financial condition and results of operations of the Company.

/s/ Ohad Goren

Ohad Goren
CEO
Dated: August 15, 2016

A signed original of this written statement required by Section 906 has been
provided to E-Qure Corp. and will be retained by the Company and furnished to
the Securities and Exchange Commission or its staff upon request.